Cite as 2015 Ark. App. 50

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-14-861


GLENDORA TAYLOR                                   Opinion Delivered   February 4, 2015
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT,
                                                  EIGHTH DIVISION
                                                  [NO. 60JV-2014-1219]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES AND MINOR                          HONORABLE WILEY A. BRANTON,
CHILD                                             JR., JUDGE
                    APPELLEES
                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                         RAYMOND R. ABRAMSON, Judge


       This appeal arises from an order of the Pulaski County Circuit Court terminating

appellant Glendora Taylor’s parental rights to her son, D.W. Taylor’s attorney has filed a no-

merit brief and a motion to be relieved as counsel in accordance with Arkansas Supreme

Court Rule 6-9(i)(1) (2013) and Linker-Flores v. Arkansas Department of Human Services, 359

Ark. 131, 194 S.W.3d 739 (2004), asserting there is no issue of arguable merit to support the

appeal. Counsel’s motion is accompanied by an abstract and addendum of the proceedings

below and a brief that lists all adverse rulings made at the termination hearing and explains

why there is no meritorious ground for reversal. The clerk of this court sent by certified mail

copies of the motion and the abstract, brief, and addendum to Taylor at her last known

address, informing her that she had the right to file pro se points for reversal under Arkansas
                                 Cite as 2015 Ark. App. 50

Supreme Court Rule 6-9(i)(3). Taylor has not submitted any pro se points.

       On March 29, 2013, D.W. was born prematurely with multiple medical problems

including, heart, lung, and clubfeet ailments. His mother, Taylor, was forty-five years old at

the time, and his father, David Lee Wood Jr.,1 was nineteen years old. Taylor has an IQ of

68, and Wood has an IQ of 70.

           On July 2, 2013, the Arkansas Department of Human Services (DHS) placed a

seventy-two-hour hold on D.W. due to his medically fragile condition and his parents’

inability to physically and mentally accommodate his needs because of their homelessness and

mental retardation. On July 9, 2013, the juvenile division of the Pulaski County Circuit

Court found probable cause for the emergency conditions. The court ordered Taylor to

submit to a psychological evaluation and random drug-and-alcohol screens; obtain and

maintain stable housing and income; and attend parenting classes.

       On August 13, 2013, the court adjudicated D.W. dependent-neglected. Specifically,

the court found that aggravated circumstances existed due to D.W.’s extreme medical

condition and his need for round-the-clock care. The court found that Taylor had a history

of unstable housing and did not have adequate housing for a newborn on oxygen with

medical issues. The court noted Taylor’s psychological evaluation, which revealed a diagnosis

of mild mental retardation and personality disorder. The court ordered Taylor to follow the

recommendations of the psychological evaluation and continued its previous order that Taylor

submit to random drug-and-alcohol screens; obtain and maintain stable housing and income;

       1
      Wood was not the legal father at D.W.’s birth because Taylor is married to another
man. However, paternity was subsequently established by DNA testing.

                                              2
                                  Cite as 2015 Ark. App. 50

and attend parenting classes. The court also found the case was “a long shot for reunification,”

but ordered that as the goal. The court set a permanency-planning hearing for November 12,

2013.

        At the November 12, 2013 hearing, the court again noted Taylor’s psychological

evaluation and concluded that the evaluation indicated a poor prognosis regarding the

prospect of reunification. The court ordered Taylor to undergo training to care for children

with special needs and to quit smoking. The court continued the goal of reunification to give

Taylor the full statutory time to seek reunification.

        The court held a second permanency-planning hearing on April 18, 2014. At that

hearing, the court recognized Taylor’s efforts to comply with the court’s orders but

questioned whether any progress had been made. The court noted that, from mere

observation, Taylor appeared dysfunctional and further noted that Taylor had not raised any

of her six children. The court authorized a change in the goal of the case to termination of

parental rights and adoption.

        On May 20, 2014, DHS filed a petition for termination of parental rights alleging three

grounds for termination: (1) D.W. had been adjudicated dependent-neglected and had

continued to be out of the custody of Taylor for twelve months and, despite a meaningful

effort by the department to rehabilitate the home and correct the conditions that caused

removal, those conditions had not been remedied by Taylor; (2) other factors or issues arose

subsequent to the filing of the original petition for dependency neglect that demonstrated the

return of D.W. to the custody of Taylor was contrary to his health, safety, or welfare and that,

despite the offer of appropriate family services, Taylor had manifested the incapacity and
                                              3
                                  Cite as 2015 Ark. App. 50

indifference to remedy the subsequent issues or factors or to rehabilitate her circumstances that

prevented the placement of D.W. in her custody; and (3) Taylor had been found by the court

to have subjected D.W. to aggravated circumstances.

       On June 24, 2014, the court held a hearing on the petition. At the hearing, Taylor

testified that she had obtained housing with Wood and Wood’s mother. She stated that she

had income from Social Security disability but that Wood was the payee on her disability

check. She explained that Wood was the payee because of her mental retardation. Sylvia

Jones, Taylor’s therapist, testified about Taylor’s progress. She stated that Taylor never

demonstrated the ability to raise children and no evidence of material change existed. Dr. Paul

Deyoub, a forensic psychologist, testified about his psychological evaluation of Taylor. He

referenced Taylor’s mild mental retardation and personality disorder and stated that he did not

think Taylor had the mental capacity to adequately care for a child with multiple medical

issues. Dr. Amy Brunt, D.W.’s physician, testified about D.W.’s medical condition. She stated

that D.W. will never be able to function independently and will always require round-the-

clock care. Kasheena Walls, who sat in for the adoption specialist on the case, also testified at

the hearing that a prospective adoptive home existed at the time of the hearing.

       On July 15, 2014, the court entered an order terminating Taylor’s parental rights.2 The

court found that D.W. was adoptable based on the testimony of Kasheena Walls. The court

further found by clear and convincing evidence that it was in D.W.’s best interest to terminate




       2
        The court also terminated Wood’s parental rights; however, Wood is not a party to
this appeal.
                                           4
                                 Cite as 2015 Ark. App. 50

Taylor’s parental rights based on the second and third grounds pled by DHS.3 Specifically, the

court’s order stated that Taylor had “manifested [her] incapacity to remedy issues caused by

[her] mental functioning, [and] no amount of services delivered . . . would raise [her] to the

minimum level necessary for [her] to be fit and appropriate to care for a child within a

reasonable time.” Taylor filed a notice of appeal on July 29, 2014. On November 5, 2014,

Taylor’s counsel filed a motion to withdraw as set forth above. Counsel contends that this

appeal is without merit.

       Having carefully examined the record and the brief presented to us, we find that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit appeals in termination cases. We also conclude that the appeal is wholly without

merit. Accordingly, we grant counsel’s motion to withdraw and affirm the order terminating

Taylor’s parental rights.

       Affirmed; motion to withdraw granted.

       HARRISON and GLOVER, JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.

       No response.




       3
       The court dismissed the first ground because D.W. had not been out of Taylor’s
custody for twelve months.
                                           5